Citation Nr: 0733455	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-11 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
craniotomy.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The veteran's appeal was previously before the Board in 
November 2004.  At that time, the Board reopened and remanded 
the veteran's claim for service connection for residuals of a 
craniotomy based on evidence that appears to show that the 
veteran has current physical and mental disorders that may be 
related to the craniotomy he underwent in service and 
subsequent infection of it.  The purpose for the remand was 
to obtain a clarification of the opinion expressed by the VA 
examiner in his December 2002 examination report or, in the 
alternative, to obtain a new VA examination responding to the 
points raised in the remand instruction.  The remand 
instruction read as follows:

The file should be referred to the physician who 
examined the veteran for VA purposes in December 
2002, who should be asked to provide an addendum 
to his report.  That addendum should individually 
list the disabilities the examiner concludes is 
due to the craniotomy revision performed in 
service in 1989, and explain how the surgery 
itself, or any post operative residuals of that 
surgery (as for instance a lingering surgical 
site infection, or surgical scar, or treatment 
for a lingering surgical site infection), 
resulted in the enumerated current disability.  
In offering this explanation, appropriate 
reference to intervening medical history 
including VA examination reports in 1993 and 
1995, should be provided.  If a current 
examination of the veteran is needed, that should 
be arranged, and if the physician who conducted 
the December 2002 examination is not available, 
the matter should be referred to another 
physician to obtain the requested information.  

On remand, the examiner who conducted the December 2002 
examination was not available so the veteran was sent for 
another examination.  This examination was conducted in 
August 2006.  This examination, however, merely covered the 
veteran's claimed physical residuals.  The veteran complained 
of headaches, which the examiner stated may likely be related 
to the surgical wound damage caused by the multiple 
craniotomies and infections the veteran has had.  This 
examiner did not, however, address the mental disorders that 
the veteran is also claiming are residuals, although the 
December 2002 examiner did.  Thus the Board finds that the 
August 2006 VA examination does not completely comply with 
the Board's remand instruction.

Although this examination appears to link current headache 
complaints to the in-service craniotomy and its sequelae, the 
question still remains whether the veteran has any residual 
mental disorders as a result of the in-service craniotomy to 
include any lingering surgical site infection, surgical scar, 
or treatment for a lingering surgical site infection.

On remand, the veteran should be scheduled for a VA mental 
disorders examination to determine what, if any, mental 
disorders the veteran currently has and to obtain an opinion 
as to whether those found are the result of the craniotomy 
conducted in service to include any lingering surgical site 
infection, surgical scar, or treatment for a lingering 
surgical site infection.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
mental disorders examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

After reviewing the claims file and 
conducting any necessary psychological 
testing, the examiner should set forth all 
mental disorders that the veteran is found 
to have currently and then render an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that any mental disorder found 
is related to the craniotomy in service or 
to any sequelae including what apparently 
was a lingering infection or scar resulting 
therefrom.  In conducting the examination, 
the examiner is specifically requested to 
consider the March 2001 psychological 
evaluation of Dr. Marone, the December 2002 
VA examination report, and VA mental health 
treatment records.  In rendering an opinion, 
the examiner is requested to specifically 
address any contrary medical evidence and 
explain the weight such evidence was given 
by the examiner in reaching his opinion.  In 
offering this explanation, appropriate 
reference to intervening medical history 
including VA examination reports in 1993 and 
1995, should be provided.  

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



